     Case 1:19-cv-01459-DAD-JLT Document 66 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD F. MARTINEZ,                              Case No. 1:19-cv-01459-DAD-JLT (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION TO STAY RESPONSIVE
13           v.                                        PLEADING DEADLINE
14    D. BAUGHMAN, et al.,                             (Doc. 65)
15                       Defendants.
16

17          On March 3, 2021, the Court issued an order directing Defendants to file a responsive

18   pleading to Plaintiff’s complaint within 30 days. (Doc. 60.) On April 1, 2021, Defendants filed a

19   motion to dismiss this action under 28 U.S.C. § 1915(e)(2)(A). (Doc. 63.) Because Defendants

20   did not raise their motion under Federal Rule of Civil Procedure 12(b), they request that the Court

21   stay the responsive pleading deadline until it rules on their motion to dismiss. (Doc. 65.) The

22   Court finds good cause to grant Defendants’ request. Accordingly, Defendants’ motion is

23   GRANTED, and the current responsive pleading deadline is VACATED. If the Court denies

24   Defendants’ motion to dismiss, Defendants shall file their responsive pleading to Plaintiff’s

25   complaint within 30 days of the service of the order of denial.

26
     IT IS SO ORDERED.
27

28      Dated:     April 5, 2021                            _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
     Case 1:19-cv-01459-DAD-JLT Document 66 Filed 04/06/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                          2
